Citation Nr: 0505343	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-17 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for ulcer disease.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO decision that denied the 
veteran's claim for service connection for ulcer disease and 
denied his application to reopen a claim of service 
connection for a psychiatric disability.

In September 2003, the veteran provided testimony before the 
undersigned Acting Veterans Law Judge.  At this hearing, he 
indicated that he was withdrawing claims of service 
connection for throat cancer and for a heart disability.  
There is a statement on file which is to the same effect.  As 
the veteran has withdrawn the aforementioned claims, they are 
no longer on appellate review and will not be discussed in 
the following decision. 

In February 2005, the veteran's motion to advance his case on 
the Board's docket was granted. 

The application to reopen a claim of service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Epigastric problems in service were acute and transitory; 
ulcer disease was first noted several decades after the 
veteran's service discharge and is not related to a disease 
or injury in service. 


CONCLUSION OF LAW

Ulcer disease was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In September 1943, the veteran underwent an induction 
examination.  His abdomen and viscera were described as 
normal.  

An October 1943 consultation request reflects that he 
reported having epigastric pain, and vomiting after every 
meal.  It was noted that symptomatic treatment had been 
unsuccessful.  

In December 1943, the veteran underwent a consultation 
examination and the impression was neurasthenia gastrica.  It 
was also noted that he may have a duodenal ulcer.  X-rays of 
the stomach and a fluoroscopic examination were negative.  
The concluding impression was moderately severe neurasthenia 
gastrica.  It was noted that if he did not achieve relief he 
was to undergo a neuropsychiatric evaluation.  His vomiting 
was believed to be functional.  

In January 1944, it was noted that the veteran had a 
psychoneurosis, hypochondriasis type.  During the course of a 
period of hospitalization in January 1944, it was noted that 
the veteran reported having epigastric pain of 3 years 
duration.  He said the pain was aggravated with food intake.  

In August 1944, the veteran underwent a VA examination and 
did not complain of any gastrointestinal problems.  On 
objective examination, it was noted that his abdomen was 
normal.  Ulcer disease was not diagnosed. 

In November 1947, the veteran underwent a VA examination.  He 
did not complain of any gastrointestinal complaints.  

In June 1972 and August 1973, the veteran underwent VA 
examinations.  An objective examination of the digestive 
system was performed and ulcer disease was not diagnosed. 

A January 1981 VA medical record, pertaining to psychiatric 
treatment, shows that the veteran reported that coming to the 
VA for treatment was causing anxiety and causing his stomach 
to churn. 

In a November 1982 statement, a private physician indicated 
that the veteran had peptic ulcer disease (PUD) with frequent 
exacerbations. 

In June and December 1994 statements, a private physician 
indicated that he had treated the veteran for PUD since 1988. 

VA medical records, dated in the 1990s, show that the veteran 
complained of gastric pain.  In October 1993, following an 
upper gastrointestinal series, it was noted he had a deformed 
duodenal bulb with areas that were suspicious for a healing 
ulcer. 

VA medical records, dated in 2000 to the present, reflect 
diagnoses including gastroesophageal reflux disease. 

At a September 2003 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he first 
experienced stomach problems in service and has had such ever 
since.  He said he had been diagnosed as having PUD.  He said 
that he felt his nervous condition caused his stomach to 
become upset. 

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
VA is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(2) 
(West 2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In October 2002, the RO denied 
the veteran's claim of service connection for ulcer disease.  
He was properly notified of the outcome as well as the 
reasoning behind the adverse decision.  The Board concludes 
that the discussion in the October 2002 RO decision, 
statement of the case (SOC) (issued in May 2003) and numerous 
letters over the years (including the July 2001 and March 
2003 VCAA letters) informed the veteran of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  Specifically, the Board 
concludes that the RO decision, SOC, and various letters 
informed him of:  why the evidence on file was insufficient 
to grant service connection; what evidence the record 
revealed; what VA was doing to develop the claim; and what 
information and evidence was needed to substantiate his 
claim.  The VCAA letters specifically informed him of what he 
should do in support of the claim, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claim for service connection.  See 
38 C.F.R. § 3.159(b) (2004). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant case, the July 2001 
VCAA letter was issued prior to the October 2002 RO decision 
which denied his claim for service connection, and the March 
2003 VCAA letter was issued following the adverse decision.  
In any event, any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Under the facts 
of this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the appellant regarding what further 
evidence [s]he should submit to substantiate h[][er] claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  All relevant records are on file to 
include the veteran's VA and private medical records.  In 
sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist with regard to the veteran's claim.  In 
any event, in this case, as will be discussed below, any 
further assistance - to include the scheduling of an 
examination - is not required as there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for peptic ulcers may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the veteran's medical records show that he 
complained of epigastric pain in late 1943 and early 1944.  
He underwent a consultation examination and neurasthenic 
gastrica was diagnosed.  While there is an initial reference 
to a duodenal ulcer, following normal diagnostic studies, 
including X-ray and fluoroscopic examination, there were no 
further references to ulcers during service.  (Notably, the 
veteran was diagnosed as having a psychoneurosis, 
hypochondriasis type, during active duty.)

There is no evidence of PUD within one year of the veteran's 
service discharge.  In fact, there is no evidence of 
complaints, treatment, or diagnoses of ulcer disease from the 
1950s through the 1980s.  The first manifestation of ulcer 
disease is nearly 40 years after service discharge in 1982.  
More current medical evidence establishes objective evidence 
of healing ulcers.  There is no medical evidence linking his 
current ulcer problems to a disease or injury in service. 

The Board has considered the assertions of the veteran, 
including that his stomach problems began in service and/or 
are related to his psychiatric condition.  On issues of 
medical fact (i.e. diagnosis or causation), his opinion is 
not competent as he is a layman.  Although the veteran is 
certainly competent to note certain symptoms, he is not 
competent to determine the etiology of any current ulcer 
disease.  Even assuming, for argument purposes, that his 
psychiatric problems caused or aggravated his ulcers, such is 
of no consequence as his psychiatric problems are not 
service-connected. 

In sum, given the lack of evidence establishing an 
etiological link between any ulcer disease and service, the 
claim of service connection must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Board points out that a VA examination or opinion is not 
necessary as the evidence of record does not suggest that PUD 
had its onset in service or within a year of the veteran's 
separation from service.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Further, as alluded to above, there is otherwise no 
further development required with respect to this claim 
because no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103(a)(2) (West 2002).  


ORDER

Entitlement to service connection for ulcer disease is 
denied. 


REMAND

At his September 2003 hearing, the veteran submitted an 
opinion from a VA physician regarding the onset of his 
psychiatric problems.  This evidence, which is pertinent to 
the matter on appeal, has not yet been reviewed by the RO.  
In addition, the veteran has not waived RO jurisdiction over 
this evidence.  As such, this case must now be remanded so 
that the RO may have an opportunity to review the 
aforementioned evidence in the first instance.  See 38 C.F.R. 
§ 20.1304.

Accordingly, and to ensure that all due process requirements 
are met, this matter is hereby REMANDED, to the RO, via the 
AMC, for the following action:  

1.  The RO should readjudicate the claim 
on appeal in light of all pertinent 
evidence, to include the evidence 
submitted at the September 2003 hearing.

2.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


